Citation Nr: 1411076	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to an initial rating greater than 10 percent prior to November 12, 2012 for the service-connected bilateral pes planus, metatarsalgia, calcaneal spurring with heel spur syndrome with right midheel 5cm scar medially and left medial heel scar 1.5 cm.

3.  Entitlement to an initial rating greater than 30 percent from November 12, 2012 for the service-connected bilateral pes planus, metatarsalgia, calcaneal spurring with heel spur syndrome with right midheel 5cm scar medially and left medial heel scar 1.5 cm.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1994. 

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri which denied the claims sought on appeal.  A Decision Review Officer decision in November 2012 increased the rating for the bilateral foot disability to 30 percent disabling from November 12, 2012.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

All documents on the Virtual VA paperless claims processing system have been reviewed and considered.  There are no documents in the Veterans Benefits Management System.

In the November 2012 VA examination, the Veteran reported that his service-connected bilateral foot disability affects his ability to work.  However, because the Veteran has been gainfully employed during the entire appeal period, the Board concludes that it is not appropriate to infer a claim under Rice v. Shinseki, 22 Vet. App. 447 (2009) for entitlement to a total disability rating based on individual unemployability in conjunction with the increased rating claim on appeal.  


FINDINGS OF FACT

1.  The Veteran does not have a current right ear hearing loss disability under VA regulations.

2.  Prior to October 6, 2010, the Veteran's service-connected bilateral foot disability is manifested by moderate flatfoot with pain on manipulation and use of the feet.

3.  From October 6, 2010, the Veteran's service-connected bilateral foot disability is manifested by severe flatfoot with objective evidence of marked deformity such as hallux valgus, pronation and valgus position of the heel; pain on manipulation of the feet, which is accentuated on use; indication of bilateral swelling on use; and characteristic callosities.  There is no evidence of severe spasm of the tendo achillis on manipulation, and symptoms are somewhat improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right ear hearing loss disability is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for a rating greater than 10 percent prior to October 6, 2010 for the service-connected bilateral pes planus, metatarsalgia, calcaneal spurring with heel spur syndrome with right midheel 5cm scar medially and left medial heel scar 1.5 cm, have not been met or approximated.   38 U.S.C.A. §§ 1155 , 5107 (West 2013); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284-5276 (2013).

3.  The criteria for an increased disability rating of 30 percent, but no higher, from October 6, 2010 to November 12, 2012 for the service-connected bilateral pes planus, metatarsalgia, calcaneal spurring with heel spur syndrome with right midheel 5cm scar medially and left medial heel scar 1.5 cm, have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2013); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284-5276 (2013).

4.  The criteria for a rating greater than 30 percent from November 12, 2012 for the service-connected bilateral pes planus, metatarsalgia, calcaneal spurring with heel spur syndrome with right midheel 5cm scar medially and left medial heel scar 1.5 cm, have not been met or approximated.   38 U.S.C.A. §§ 1155 , 5107 (West 2013); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284-5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claims for increased initial ratings, because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

Regarding the claim for service connection, the RO provided pre-adjudication VCAA notice by letter in March 2009, which notified the Veteran of how to substantiate his claim for service connection for hearing loss.  The letter also provided information regarding the allocation of responsibility between the Veteran and VA and information on how VA determines effective dates and disability ratings.  Further, because service connection has been granted for a bilateral foot disability.  For these reasons, the Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in November 2012 and October 2010.  The examiners each conducted examinations and provided sufficient information regarding the Veteran's bilateral foot disability manifestations, such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

Further, the Veteran was afforded a VA audiological examination in November 2012.  A state-licensed audiologist conducted thorough audiological testing and provided sufficient audiological results such that the Board can render an informed determination regarding service connection.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the claims file, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To be considered for service connection, a claimant must first have a disability. Congress specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  So long as the Veteran had a diagnosed disability during the pendency of the claim, the service connection criteria requiring a present disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Right Ear Hearing Loss

The Veteran contends that he has a right ear hearing loss disability related to military service.  See e.g., February 2009 claim.  The DD-214 shows that the Veteran worked in material storage and was a distribution journeyman.  The Veteran states that his job was in supply, and he operated a forklift on an airfield exposed to loud acoustic noises.  See e.g., November 2009 notice of disagreement.  The Veteran states that at his first assignment in Germany he worked in a warehouse that was enclosed.  He reports that his work required operating the forklift to complete jobs and sometimes the use of a powerjack.  See March 2011 Form 9 Appeal.  The Veteran also reports that in California he worked in a warehouse right next to the airfield.  He reported that his work required operating the forklift to transport aircraft parts to the running aircraft (C5 and C141), which is extremely noisy.  The Veteran states that his work was in a noisy environment.  Id.

On VA examination in November 2012, the right ear audiological results showed the following puretone thresholds in decibels:



HERTZ


500
1000
2000
3000
4000
RIGHT
20
25
15
20
35

The Maryland CNC test results showed 100 percent for the right ear.  The Veteran was diagnosed with sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is at least as likely as not related to military service.  The Veteran reported that his hearing loss impacts ordinary conditions of daily life, including the ability to work, and stated that it was "difficult to hear women and understand in noise."  

As a general matter, lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to his hearing loss symptoms, such as difficulty understanding women.  However, the diagnosis of a hearing loss disability is a medical matter beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Specifically, the testing for whether the Veteran's hearing loss is a disability for VA purposes requires specialized medical training.  As the Veteran is not competent to provide an opinion as to the diagnosis of a right ear hearing loss disability, the issue of the Veteran's credibility is not reached on this issue.

Having considered the Veteran's statements as to his symptoms and observations, Board finds the objective medical results by the licensed audiologist in November 2012 is of significant probative value, as she performed an audiological examination and provided thorough clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Thus, the Veteran's lay opinion that he currently has a right hearing loss disability is outweighed by the November 2012 VA audiological results.  The November 2012 VA examination results do not support a finding of a right ear hearing loss disability for VA purposes, and this evidence is uncontroverted as there is no other medical evidence of record that shows objective audiological test results.

The Board notes that the Veteran currently has some degree of right ear hearing loss under Hensley.  However, none of the Veteran's auditory thresholds are 40 decibels or greater, there is not at least three frequencies in which thresholds are 26 decibels or greater, and the speech recognition score is not less than 94 percent.  Therefore, the November 2012 examination results do not support a finding of a current bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Therefore, though VA concedes that the Veteran experienced acoustic trauma in service and his current degree of hearing loss is related to service, the first Shedden element, a present disability, is not met, and service connection for a bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Bilateral Foot Disability

An evaluation of 10 percent disabling is currently assigned to the Veteran's bilateral flat foot disability prior to November 12, 2012 under Diagnostic Code (DC) 5284-5276.  An evaluation of 30 percent disabling is currently assigned from November 12, 2012.  

The Board notes that the Veteran's painful scar and degenerative joint disease of the first metatarsophalangeal joint have been separately service-connected and evaluated.  Further, the Veteran's residuals of bilateral ankle sprain are separately service-connected and evaluated.  Therefore, in this decision the Board will not consider the symptoms and assessments that are shown by the medical evidence to be attributed specifically to these disabilities.  

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  See 38 C.F.R. § 4.27.  The hyphenated DC in this case indicates that "foot injuries, other" under DC 5284 is the service-connected disability, and pes planus under DC 5276 is a residual condition.  The Veteran contends that his bilateral foot disability is more severe than currently rated.

DC 5284 provides ratings for other foot injuries and assigns a 10 percent rating for moderate foot injuries.  38 C.F.R. § 4.71a, DC 5284.  Moderately severe foot injuries are rated as 20 percent disabling.  Id.  A maximum schedular evaluation of 30 percent is assigned for severe foot injuries.  It is noted that with actual loss of use of the foot, a 40 percent rating is to be assigned.  Id.

Under DC 5276, moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated as 10 percent disabling.  38 C.F.R. § 4.71a, DC 5276.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

The words "moderate," "moderately severe," and "severe" as used in the diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran contends that his service-connected bilateral foot disability is more severe than currently rated.  See March 2011 notice of disagreement.  He further contends that his evaluation of 30 percent disabling from November 12, 2012 should be applied prior to this date.  The Veteran reports constant chronic pain and that he has had several surgeries on his feet.  He states that every six months to a year he must have specialized orthotics to relieve the chronic pain.  

Private treatment records from Foot and Ankle Specialists show that prior to the appeal period in July 2008 the Veteran complained of recurrent left heel pain.  The Veteran was assessed as follow-up left plantar fasciitis, heel spur syndrome with bursitis and gastrocnemius equinus contracture, no improvement.  Private treatment records from Dr. A. P. show that in April 2009, there was no edema of the lower extremities. 

VA treatment records show that the Veteran has received extensive treatment for his bilateral foot pain.  In December 2009, no edema was noted.  In June 2010, the Veteran reported chronic pain and swelling in his feet.  No edema was noted.  The Veteran reported that the pain is constant, worsening during the day into the evenings.  He reported that burning pain in the evenings after sitting to relax and having to get up to walk somewhere in the house.  The Veteran reported that his symptoms are worse when he is on his feet.  On examination, hammering of toes was noted.  The Veteran was assessed with chronic bilateral plantar fasciitis and foot deformities.  On October 6, 2010, hallux valgus was noted and "excessive pronation" was diagnosed.  Later in October 2010 the Veteran complained of bilateral foot pain in the arches of his feet that radiates into his ankles, and shoe inserts were ordered.  In December 2011, the Veteran received custom insoles.  In April 2012, the Veteran complained of pain in the right big toe.  Pain was indicated with range of motion of the first metatarsophalangeal joint.  Limited range of motion was noted.  No edema was noted.  X-rays revealed boney exostosis and spurs first metatarsophalangeal joint.  In August 2012, the Veteran complained of foot pain.  Also in August 2012, the Veteran's big toe pain was assessed  with "degenerative joint disease, first, right."  No edema was noted.  In September 2012, the Veteran complained of painful right foot.  "Pain with shoes walking" was also reported.  The Veteran had surgery for the degenerative joint disease in October 2012.  After the surgery in October 2012, the assessment was status post bunion correction with exosectomy, right.  An addendum to that report stated that the degenerative joint disease of the first metatarsophalangeal joint developed as result of the flatfoot condition due to limited range of motion of the foot joints.  In January 2013, the Veteran was prescribed custom foot orthoses.

On VA examination in October 2010, the Veteran reported that he began having pain again in about 2007.  The examiner noted that the feet are essentially the same in symptomatology.  The Veteran reported that the feet are stiff in the morning, tend to swell intermittently, and show heat and redness by the evening.  The Veteran reported that he often has a throbbing sensation, and that when standing and after work, his feet are sore.  The Veteran stated that he has more severe pain when he ambulates.  The Veteran denied specific flare-ups, as his feet are painful all the time.  The Veteran has a brace that is worn on each ankle and foot, and he feels that these are of some help in his feet.  He has full shoe orthotics, which he uses all the time.  The Veteran denied hospitalizations.  The Veteran reported that he is gainfully employed in a partially sedentary and partially ambulatory occupation.  He is able to continue his work, but with great pain.  At home, the Veteran avoids activities that require him to be on his feet a great deal.  The Veteran reports that he is limited to five minutes of standing and walking up to a fourth of a mile (but with a lot of pain).  There is no history of neoplasm.  On examination, there was obvious grade 2 pes planus on the right and grade 3 on the left.  There was tenderness at each plantar fascia, and at each calcaneus some on deep pressure.  The Veteran's gait is antalgic due to foot pain and ankle pain.  There was no evidence of painful motion or edema.  There was no unusual shoe wear or no unusual callosities.  There was no hammertoe, high arch, claw foot, or other deformity.  From the posterior, there is a 2 degree valgus position of the heel with the alignment of the Achilles tendon.  There is slight tenderness at the attachment of the Achilles tendon and the calceolus.  There is no evidence of hallux valgus.  The Veteran was able to stand on his toes and heels but with some pain when he stands on his heels.  The Veteran was diagnosed with bilateral pes planus, bilateral metatarsalgia, bilateral calcaneal spurring with heel spur syndrome.      

On VA examination in November 2012, the Veteran reported that he has worn inserts and insoles since he was first diagnosed with pes planus.  The Veteran reported constant bilateral foot pain that has become progressively worse over time.  The Veteran reported that he thinks the insoles and inserts help.  The Veteran also commented on his recent October 2012 surgery for degenerative disc disease of the metatarsophalangeal joint.  The examiner noted that symptoms include bilateral pain on use of feet, which is accentuated on use; bilateral pain on manipulation of the feet, which is accentuated on use; indication of bilateral swelling on use; and bilateral calluses.  It is indicated that the Veteran's symptoms are not relieved by arch supports or built up shoes or orthotics.  There was no extreme tenderness of the plantar surfaces.  Regarding alignment and deformity, the examination showed bilateral decreased longitudinal arch height on weight-bearing; objective evidence of bilateral marked foot deformity, including bilateral marked pronation that is not improved by orthopedic shoes or appliances; weight-bearing line fall over or medial to the great toe bilaterally; and bilateral inward bowing of the Achilles tendon.  There was no lower extremity deformity other than pes planus causing alteration of the weight bearing line or marked inward displacement, and there was no severe spasm of the Achilles tendon.  The examiner noted that the surgery's incision site on the dorsal right foot is clean, dry and intact.  The Veteran reported tenderness; however this was not palpated to avoid risk of infection.  Regarding assistive devices other than corrective shoes or orthotic inserts, the Veteran occasionally uses electric chairs in Wal-Mart when his foot disability is "so bad."  It is noted that functioning of the extremities is not so diminished that amputation with prosthesis would equally serve the Veteran.  The Veteran reported that he can lift 50 pounds at once.  He can walk two blocks at one time and for two hours with breaks every ten minutes for five minutes.  The Veteran can stand for five minutes at one time and sit for an unlimited amount of time.  The examiner noted that the diagnoses of post-surgical bilateral feet, bilateral plantar fasciitis, and bilateral heel spurs are a progression of the original diagnosis of pes planus.  The Veteran reported flare-ups that impact the function of his bilateral flat feet, to include daily increased bilateral pain first thing in the morning, and at the end of the his workdays.  Also, a few hours after HEP [home exercise program], soaking, and massage, it is more difficult to stand or walk.          

As a general matter, lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has considered the Veteran's lay statements concerning his observations such as pain, swelling, and relief gained from orthotics, and the Veteran is certainly competent to provide this evidence.  Further, the Board finds that the Veteran is credible.

Based on the above facts, the Board finds that the staged ratings for the periods prior to the October 6, 2010, when marked deformities are first noted, and from October 6, 2010, are appropriate in this case.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board notes that the RO increased the rating to 30 percent from November 12, 2012.  Accordingly, as discussed below, the Board is granting an increased rating of 30 percent, but no higher, from October 6, 2010 to November 12, 2012, and denying a rating greater than 30 percent from November 12, 2012.     




Prior to October 6, 2010

When considering the criteria under DC 5276, the objective evidence shows flatfoot and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, DC 5276.  

The Board acknowledges that the Veteran has complained of symptoms such as pain and swelling.  The Veteran is certainly competent to report these symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Board finds that the Veteran is credible.  

The Board notes that throughout the record there is no objective evidence of edema.  However, the Veteran consistently reports intermittent swelling and swelling on use.  The Veteran has also reported that his symptoms are worse at the end of the day.  The Board finds that it is plausible that on sedentary or mostly sedentary VA examination, the Veteran's bilateral feet would not show any objective evidence of swelling.  In light of the Veteran's lay statements, the Board resolves any reasonable doubt in favor of the Veteran and finds that the bilateral foot disability is manifested by swelling on use.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.  

However, even after consideration of swelling on use, the Board finds that the preponderance of the evidence supports a finding that the Veteran has moderate flatfoot prior to October 6, 2010.  Specifically, there is no objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation that is accentuated on use; and characteristic callosities, as is required for a rating of 30 percent disabling.  See 38 C.F.R. § 4.71a, DC 5276.   Therefore, the Board finds that the Veteran has moderate flatfoot and holds that the Veteran's symptoms are approximated by a 10 percent disability rating prior October 6, 2010 under DC 5276.  Id.  

When considering the criteria under DC 5284, the Board finds that the preponderance of the evidence supports a finding that the Veteran's foot injuries are moderate prior to October 6, 2010.  The Board notes that the Veteran has been able to ambulate independently throughout the appeal period.  There is no indication that he has used an assistive device other than orthotics at any point during the appeal period, except when he occasionally uses electric chairs in Wal-Mart when his foot disability is "so bad."  He has been gainfully employed in a partially sedentary and partially ambulatory occupation and does not indicate that he is unable to complete his job tasks.  Further, the Veteran is able to walk two blocks or up to a fourth of a mile, though the Board acknowledges that he does so with a lot of pain.  In light of the Veteran's ability to ambulate independently and continue gainful employment at a partially ambulatory occupation, the Board finds that the Veteran's foot injuries are moderate and approximated by a 10 percent rating from October 6, 2010 under DC 5284.  See 38 C.F.R. § 4.71a, DC 5284.   

From October 6, 2010

When considering the criteria under DC 5276, the objective evidence shows flatfoot; deformities of hallux valgus, excessive pronation and valgus position of the heel; pain on manipulation which is accentuated on use; some tenderness on the plantar surfaces of the feet; and characteristic callosities.  See 38 C.F.R. § 4.71a, DC 5276.  

The Board acknowledges that on October 6, 2010, the deformity of hallux valgus was objectively noted on physical examination; however, later that month the VA examiner noted that there was no evidence of hallux valgus.  The Board finds both physicians to be equally competent and credible, and the Board resolves any reasonable doubt in favor of the Veteran regarding the existence of hallux valgus.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.  Therefore, the Board finds that the Veteran's bilateral foot disability is manifested by hallux valgus from October 6, 2010.  

The Board notes that the Veteran has complained of symptoms such as pain, stiffness, intermittent swelling, heat, redness, and throbbing, which are worse when he stands, ambulates, and at the end of the day.  The Veteran is certainly competent to report these symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Board finds that the Veteran is credible.  

Regarding the Veteran's reports of swelling on use, as discussed above, the Board resolves any reasonable doubt in favor of the Veteran and finds that the bilateral foot disability is manifested by swelling on use.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.  

On the other hand, there is no evidence of extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the tendo achillis on manipulation, as is required for a rating of 50 percent disabling.  See 38 C.F.R. § 4.71a, DC 5276.   Further, though the Veteran's symptoms are not wholly relieved by orthotics, the Veteran has reported that that he thinks the insoles, inserts, and foot/ankle braces help.  See id.  For these reasons, the Board finds that the Veteran has severe flatfoot and holds that the Veteran's symptoms are approximated by a 30 percent disability rating from October 6, 2010 under DC 5276.  Id.  

Board has considered the rating criteria under DC 5284 (foot injuries, other).  However, the maximum disability rating allowed under this diagnostic code is 30 percent.  Therefore, a rating greater than 30 percent disabling for the Veteran's bilateral foot disability is not warranted for the period from October 6, 2010 under this diagnostic code.  

Other Schedular Considerations

One, the Board has considered the applicability of a disability rating based on actual loss of the foot under DC 5284.  Loss of use of a foot, for the purpose of special monthly compensation, is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, or whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; and complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve will be taken as loss of use of the foot.  38 U.S.C.A. §§ 1114, 1134; 38 C.F.R. §§ 3.350, 4.63.

The Board acknowledges that the Veteran's gait is antalgic and that he is limited to walking two blocks to up to a fourth of a mile but with a lot of pain.  However, the evidence shows that the Veteran has always been able to ambulate independently throughout the entire appeal period, except when he occasionally uses electric chairs in Wal-Mart.  Though this demonstrates some impairment of the Veteran's feet, it also shows that the Veteran has not lost the use of a foot.  Further, the November 2012 VA examiner noted that functioning of the extremities is not so diminished that amputation with prosthesis would equally serve the Veteran.  For these reasons, and specifically in light of the Veteran's ability to ambulate independently on a daily basis without the use of assistive devices such as a cane or wheelchair, a 40 percent disability rating for loss of use of a foot is not warranted at any point in the appeal period.  

Two, the Board has considered the rating criteria under DC 5279 (metatarsalgia, anterior (Morton's disease)).  The Veteran has been diagnosed with metatarsalgia.  However, the maximum disability rating allowed for bilateral metatarsalgia under DC 5276 is 10 percent.  Therefore, an increased rating for the Veteran's bilateral foot disability is not warranted under this diagnostic code.  

Three, the Board has considered the rating criteria under DC 5282 (hammer toe).  The Board acknowledges that in June 2010, hammering of toes was noted on physical examination.  However, the maximum disability rating allowed for hammer toe under DC 5282 is 10 percent.  Therefore, an increased rating for the Veteran's bilateral foot disability is not warranted under this diagnostic code.  

Thus, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's bilateral foot disability prior to October 6, 2010, and greater than 30 percent from October 6, 2010.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's bilateral foot disability is currently rated under DC 5284-5276.  These diagnostic codes are deemed by the Board to be the most appropriate because they best contemplate the Veteran's disabilities and the vast majority of his symptoms.  Further, they allow for the highest evaluations for the Veteran's bilateral foot disability under VA regulations, as discussed above.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 5284-5276.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral foot disability.  Prior to October 6, 2010, the Veteran's service-connected bilateral foot disability is manifested by moderate flatfoot with pain on manipulation and use of the feet.  From October 6, 2010, the bilateral foot disability is manifested by severe flatfoot with objective evidence of marked deformity such as hallux valgus, pronation and valgus position of the heel; pain on manipulation of the feet, which is accentuated on use; indication of bilateral swelling on use; and characteristic callosities.  The ratings assigned contemplate these impairments in relation to their impact on his ability to stand and ambulate.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

	(CONTINUED ON NEXT PAGE)













ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to a rating greater than 10 percent prior to October 6, 2010 for the service-connected bilateral pes planus, metatarsalgia, calcaneal spurring with heel spur syndrome with right midheel 5cm scar medially and left medial heel scar 1.5 cm, is denied.

Entitlement to an increased disability rating of 30 percent, but no higher, is granted from October 6, 2010 to November 12, 2012 for the service-connected bilateral pes planus, metatarsalgia, calcaneal spurring with heel spur syndrome with right midheel 5cm scar medially and left medial heel scar 1.5 cm, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a rating greater than 30 percent from November 12, 2012 for the service-connected bilateral pes planus, metatarsalgia, calcaneal spurring with heel spur syndrome with right midheel 5cm scar medially and left medial heel scar 1.5 cm, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


